EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joesph C. Drish on 12/18/2019. 

In The Claims
Claims 5 – 7 are cancelled.  

Reasons For The Above Changes
The above changes have been made to cancel withdrawn claims. 

REASONS FOR ALLOWANCE
Claims 1 – 3, 11, 19, and 20 are allowed. 
Claims 1 – 3, 11, 19, and 20 are allowable over prior art of record because the art does of record does not disclose or suggest obvious acquiring a first rule set including a starting state, an ending state, and at least one rule that is connected at least one of the starting state or the ending state from a device; setting a rule set derived by excluding one rule from rules constituting the first rule set as to have a probability different from a probability of the first rule set as a second rule set, in combination with the rest of the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Duftler et al teaches A method, system and computer program product for simplifying a plurality of correlation rules of a graph. The method includes the steps of: receiving correlation rules; creating an undirected graph; removing redundant edges from the undirected graph; splitting nodes in the undirected graph; replacing a probability that an edge that connects two nodes to a seed value; modifying the seed value by adding a first value to said seed value and adding a second value to the first value; determining a maximum modified seed value; adding the maximum modified seed value to a probability that the uncertain edge connects two nodes; removing any temporary certain edge; and running a minimum spanning tree algorithm on said modified undirected graph.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/Primary Examiner, Art Unit 2128